DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims
	The amendments received on June 27, 2022, have been entered. Claims 1-12 are pending and are examined in this Office Action.

Objections and Rejections That Are Withdrawn

The objection to Figure 1 is withdrawn in light of the Applicant’s submission of a replacement sheet with improved image quality.

The objection to claim 1 is withdrawn in light of the Applicant’s amendments to the claims.

Claim Interpretation
Claims 8 and 11 recite “…a plant grown from an Apium graveolens L. dulce plant that is shorter than 37 cm, representative seed of which was deposited as NCIMB 41902.”, and on page 4 in paragraph 0016, the specification states “Plants grown from the deposited seeds do not correspond to the definition of a plant variety, as they do not comply with the DUS criteria (Distinct, Uniform, Stable) for all traits.”  For this reason, the Examiner interprets the “representative seed” to refer to a collection of seeds all of which comprise a single recessive gene that confers shorter petioles and shorter total length to celery plants.  Because the deposited seeds do not produce plants with distinct, uniform, stable traits other than the single recessive gene that confers shortness, the Examiner interprets the deposit to be “representative” only by this single recessive gene.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Indefiniteness
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  All dependent claims are included in this rejection unless they include a limitation that overcomes the deficiencies of the parent claim.  This rejection has been modified to address the amendments to the claims.  The Applicant’s arguments in the response received on June 27, 2022, were fully considered but were not found to be persuasive.
Claims 1 and 5 have been amended to recite “F1 variety” for a plant produced by crossing a plant comprising a gene that least to a plant shorter than 37 cm with another plant that is not shorter than 37 cm.  This is confusing, however, because Applicant’s own admitted state of the art states: “Plants grown from the deposited seeds do not correspond to the definition of a plant variety, as they do not comply with the DUS criteria (Distinct, Uniform, Stable) for all traits.”  (Spec 4).  Therefore, it is unclear how one could arrive at an “F1 variety” by crossing parent plants that are not stable and uniform themselves.
Claim 5 recites the limitation "the parent" in part (b) and “the F1 variety” in part (b).  There is insufficient antecedent basis for either of these limitations in the claim.  Claim 5 requires a parent plant comprising a gene that is present in seed deposited as NCIMB 41902 that confers the trait of being shorter than 37 cm, and a second parent plant that is not shorter than 37 cm at mature harvest stage.  It is unclear which parent plant is being referred to in part (b), therefore, subsequent recitations of “the parent” are indefinite (in claim 5(b) and in claims 8 and 9), because it is unclear which parent plant is being referred to.
Some claims recite “plant that is shorter than 37 cm” and some claims recite “plant that is not shorter than 37 cm at mature harvest stage” and some claims recite both of these phrases, and this raises the question as to whether or not the cut-off height of 37 cm is always measured at mature harvest stage, or if sometimes the measurement could be taken at any stage.  This renders the claims indefinite, because all plants begin with a sprout that is shorter than 37 cm and grow into juvenile plants that are shorter than 37 cm.  Compare to claim 11, for example, that clearly states “shorter than 37 cm at mature harvest stage” in both instances where the phrase appears in the claim.  For this reason, it is unclear what the metes and bounds of the claims are.
Applicant asserts that claims 1, 5, 8, and 9 have been amended thereby obviating the rejections (Resp 8).  This is not persuasive, however, because the amendments did not eliminate the indefiniteness as discussed above.

INADEQUATE WRITTEN DESCRIPTION
Claims 1, 2, 4-6, 8, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s arguments in the response received on June 27, 2022, were fully considered but were not found to be persuasive.
The claims are broadly drawn to a method for producing an Apium graveolens L. dulce plant that is shorter than 37 cm at mature harvest stage, comprising: (a) crossing an Apium graveolens L. dulce plant comprising a gene that leads to an Apium graveolens L. dulce plant that is shorter than 37 cm and is present in seed deposited as NCIMB 41902, with another Apium graveolens L. dulce plant that is not  shorter than 37 cm; (b) crossing the F1 with itself or with another Apium graveolens L. dulce plant; and (c) selecting in the F2 or in a subsequent generation for an Apium graveolens L. dulce plant that is shorter than 37 cm; including wherein the method further comprises crossing a first parent plant produced by said method with a second, different parent plant produced by said method; including wherein said method includes backcrossing the F1 with one of the parent plants; and including wherein the method includes performing one to ten additional rounds of selfing or crossing.
It is noted that the Examiner must consider the method steps and the materials utilized in order to examine process claims, therefore, in the instant application, the Examiner must consider the starting parent plants in addition to the active method steps.  Claims 1, 2, 4, 5, 6, 8, 10, and 11 require that one of the parent plants comprises “a gene” that leads to a plant that is shorter than 37 cm and is present in seed deposited as NCIMB 41902.  Therefore, the claims are not interpreted to require the deposited seed at all, they are merely requiring the presence of a gene that can be found in the deposited seeds.  
	The Applicants describe a celery plant of the species Apium graveolens L. dulce that carries a genetic determinant that leads to a shorter petiole and a shorter total plant length, and they describe a representative sample of seeds for this celery having been deposited as NCIMB 41902 (see page 2 of the specification).  The Applicants point out that plants grown from the deposited seeds do not correspond to the definition of a plant variety, as they do not comply with the distinct, uniform, stable criteria for all traits (see top of page 4).  They describe the inherited trait as being inherited in a recessive fashion (see top of page 5).  
They describe methods of introgressing the trait into other celery plants (see paragraph 0045 on page 10).  They describe allelism tests (see page 8 of the specification).  They describe the average petiole length for the deposited line of celery as 9.8 cm and the average total leaf length of 28.3 cm (see paragraph bridging pages 14-15).
The Applicants describe introgressing the trait into a taller celery plant in Example 2 (see pages 17-18).  They describe screening 179 plants from a back-crossed population (F1 from this cross back-crossed to a plant from the NCIMB 41902 deposit), with 76 plants being short and 103 plants being tall which corresponds to 42.5% of the F2 plants having the phenotype of the invention indicating there is a single recessive mutation causing this.  
	The Applicants do not describe any gene effective for conferring shorter plants.  The Applicants do not describe any gene that is present in the genome of NCIMB 41902 seeds that is effective for conferring the trait of a celery plant shorter than 37 cm at mature harvest stage.  
	The state of the art is such that dwarfism (shorter plants) is a very common phenotype found in mutant celery plants.  See, for example, Paul et al (J. of Phytological Research (2005) Vol. 18; pp. 95-98) who teach that dwarfism was the second-most common phenotype observed in a mutated population of celery plants (see left column on page 98).  This indicates that mutations in many different genes could result in the shorter petiole and shorter total length phenotype.  The instant application has not provided any description of the identity of the recessive gene from NCIMB 41902 that is responsible for the short phenotype, nor has the application provided any description of the locus where the responsible gene can be found in the genome (i.e. mapping information). 
See Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115, which teaches that the purpose of the written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from its ostensible objects, that the patentee is required to distinguish his invention in his specification.  In this case, there is no way that a practitioner would be able to determine if any particular celery plant has the same recessive gene that is in seeds deposited as NCIMB 41902, and therefore, the public has not been put on notice with a sufficient description of the claimed invention.
See University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CA FC 2004) at page 1894:  Rochester also attempts to distinguish Fiers, Lilly, and Enzo by suggesting that the holdings in those cases were limited to composition of matter claims, whereas the '850 patent is directed to a method.  We agree with the district court that that is “a semantic distinction without a difference.” Univ. of Rochester, 249 F. Supp. 2d at 228.  Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.
	If one of skill in the art were to embark on a breeding method to develop dwarf celery plants, then one would have no way of knowing if the particular gene conferring dwarfism in the breeding stock they are using is the same gene as the gene contained in seeds deposited as NCIMB 41902.  For this reason, the Applicant has not provided an adequate written description for the claimed methods. (See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf).
	With regard to claim 1, specifically, in part (b) the claim requires crossing the F1 with another Apium graveolens L. dulce plant or selfing the F1 plant, but because the instant trait of being shorter than 37 cm is associated with a single recessive gene, if the F1 is crossed to “another” Apium graveolens L. dulce plant, then it will only result in an F2 that is shorter than 37 cm if the “another” plant comprises a functionally equivalent allele at the same locus as the responsible gene that is in seeds deposited as NCIMB 41902.  A cross of the F1 with “another” will result in 50% of the plants having lost the responsible gene that is in seeds deposited as NCIMB 41902, therefore when selecting in the F2 or subsequent generation for an Apium graveolens L. dulce plant that is shorter than 37 cm, one would be relying on a functionally equivalent allele in the F2 generation, and for “subsequent generations” one could be selecting for a short plant that does not have the gene that is in seeds deposited as NCIMB 41902 at all, but rather is short from a different gene conferring dwarfism as it is the second most common mutation in celery.  Clearly the instant application does not provide written description support for the breadth encompassed by this claim.
	Similarly, claims 2 and 6 allow for one to ten additional rounds of selfing or crossing, and therefore, the claim is inclusive of a method in which the gene conferring the trait of being shorter than 37 cm may have been introduced by the crossing partners rather than being the gene that is in seeds deposited as NCIMB 41902.  There is no way to distinguish between the two, therefore, these claims are not adequately described.  
	Applicant argues that the claimed gene can be found in the deposited seeds and therefore it is adequately described, and they point to MPEP 2404 for support for this position (Resp 8):

    PNG
    media_image1.png
    211
    512
    media_image1.png
    Greyscale

	This paragraph does not appear in the current version of MPEP 2404 (revised in June 2020). 
	This is not persuasive, because the fact patterns in the case law referred to were very different when compared with the instant application.  Ajinomoto Co. v. Archer-Daniels-Midland Co., 228 F.3d 1338, 1345-46, 56 USPQ2d 1332, 1337-38 was arguing about enablement via biological deposit and was not arguing about written description.  In addition, the deposited materials were bacterial clones rather than hundreds of seeds that are known to be heterogeneous such that they grown into plants that are not uniform and stable in their traits. This is a very different fact pattern.
	With regard to Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 63 USPQ2d 1609, the fact pattern is also very different.  The Enzo decision includes this statement: “Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’”  In the Enzo case, the claims at issue required a piece of DNA to be used as a hybridization probe, and this is quite different from a mutant recessive celery gene that confers dwarfism.  In the Enzo case, numerous fragments of DNA can function as a probe with the required specificity, rather than the instant case which requires a single recessive mutant gene.  In the Enzo case, there were 12 biological deposits: 6 strains of bacteria that the claimed DNA probes should hybridize to and 6 strains of bacteria that the claimed DNA probes should NOT hybridize to, and several probes identified by this preferential hybridization were reduced to practice. 
	With regard to In re Argoudelis, 434 F.2d 666, 168 USPQ 99, this is also a very different fact pattern.  The biological deposits at issue were bacterial cultures which were clones, which is very different compared with the heterogeneous seeds of the instant deposit.  Furthermore, the issue was the restrictions to public availability during the pendancy of the patent application, and this is not an issue in the instant case.
	For these reasons, the paragraph and case law referred to in Applicant’s response is not persuasive and the rejection for inadequate written description is maintained for the reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,492,391. Applicant’s arguments in the response received on June 27, 2022, have been fully considered but were not found to be persuasive. Although the claims at issue are not identical, they are not patentably distinct from each other because all claims are directed to methods for breeding short celery plants that utilize seeds deposited under NCIMB 41902 as a source for a recessive gene that leads to a plant that is shorter than 37 cm at mature harvest stage.  The ‘391 claims are more narrow than the instant claims 1, 2, 4-6, 8, 10, and 11; but the instant claims encompass the ‘391 claims, therefore, the ‘391 claims are species that fall within the instantly claimed genera.  With regard to claims 3, 7, 9, and 12, the instant claims require the use of a plant grown from seed deposited under NCIMB 41902, whereas claims 1-3 of the ‘391 patent allow for using either a plant grown from the deposit or an F2 progeny of a plant grown from the deposit wherein the F2 progeny is shorter than 37 cm at mature harvest stage.  For this reason, the instant claims 3, 7, 9, and 12 are an obvious species that falls within the genera claimed in the ‘391 patent.
Applicant asks that this rejection be reconsidered and withdrawn or else to hold this rejection in abeyance until agreement is reached as to allowable subject matter (Resp. pp. 8-9).  This rejection is maintained for the reasons of record.
Summary

	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Although the claims are rejected under the same statutes as they were in the previous Office Action, and the majority of the rejections are not changed, the indefiniteness rejection was altered to address the amendments to the claims.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662